Exhibit 10.1

Non-employee Director Compensation Arrangements

Until July 1, 2006, each non-employee director of the TXU Corp. Board of
Directors (the “Board”) is compensated as follows:

 

  •   An annual Board retainer of $45,000, payable in cash;

 

  •   A fee of $1,500 for each Board meeting attended and $1,250 for each
committee meeting attended;

 

  •   An annual retainer of $5,000 for non-chair members of the Audit and
Nuclear Committees;

 

  •   An annual retainer of $10,000 for service as chair of the Audit and
Nuclear Committees;

 

  •   An annual retainer of $5,000 for service as chair of any other Board
committee;

 

  •   An annual grant of TXU Corp. common stock units having value of $60,000;
and

 

  •   An additional annual retainer of $10,000 for service as Lead Independent
Director of the Board.

Effective July 1, 2006, each non-employee director of the Board will be
compensated as follows:

 

  •   An annual Board retainer of $45,000, payable in cash and/or TXU Corp.
common stock (in 25% increments at the director’s election);

 

  •   A fee of $1,500 for each Board meeting and each committee meeting
attended;

 

  •   An annual retainer of $5,000 for non-chair members of the Audit and
Nuclear Committees;

 

  •   An annual retainer of $10,000 for service as chair of the Audit and
Nuclear Committees;

 

  •   An annual retainer of $5,000 for service as chair of any other Board
committee;

 

  •   An annual grant of TXU Corp. common stock units having value of $100,000;
and

 

  •   An additional annual retainer of $10,000 for service as Lead Independent
Director of the Board.

Directors who are officers, or former officers, of TXU Corp. do not receive any
fees for service as a director. All directors are reimbursed for reasonable
expenses incurred in connection with their services as directors, which may
include use of company aircraft, if available and approved in advance by
appropriate company personnel.

Directors who receive a retainer for their service as a director may elect to
defer, in increments of 25%, all or a portion of such retainer pursuant to the
TXU Deferred Compensation Plan for Outside Directors (the “Plan”). Under the
Plan, a trustee purchases TXU Corp. common stock with an amount of cash equal to
each participant’s deferred retainer, and accounts are established for each
participant containing performance units equal to such number of shares of TXU
Corp. common stock. The Plan investments, including reinvested dividends, are
restricted to TXU Corp. common stock. On the expiration of the applicable
maturity period (not fewer than three nor more than ten years, as selected by
the participant) or upon death or disability while serving as a director, the
value of the participant’s maturing accounts is paid in cash based on the then
current value of the performance units.